Citation Nr: 1504774	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  13-00 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2013 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Any future development or adjudication of the Veteran's case should take into account both the paper and electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to appellate review.

Although the Veteran has been afforded various VA examinations, most recently in November 2011, that addressed whether individual service-connected disabilities impacted his ability to work, an opinion on whether those service-connected disabilities collectively render him unable to obtain and maintain substantially gainful employment has not been obtained.  The Board finds that such an opinion would assist in adjudication of the Veteran's TDIU claim and should be obtained on remand.

Additionally, the Veteran testified during his hearing that he suffered a stroke in May 2012, and that he was also receiving ongoing VA treatment for many of his service-connected disabilities.  As the most recent VA treatment records associated with his claims file are dated November 2011, updated treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file VA treatment records dating since November 2011.  If the records are unavailable, the claims file should be annotated as such and the Veteran notified of such.

2.  After the above has been completed to the extent possible, send the claims file to a VA physician or an appropriately qualified occupational specialist to address the Veteran's claim for unemployability.  If a new examination is deemed necessary to respond to the question posed, one should be scheduled.  Following review of the claims file, the physician or occupational specialist should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities, considered together, render him unable to obtain and maintain substantially gainful employment without regard to his age or non-service connected disabilities.  A rationale for any opinion issued should be provided.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




